Citation Nr: 0716563	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of a fractured left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

For the reasons indicated below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

In March 2004, the veteran filed a claim for the benefit 
sought on appeal.

Effective September 2, 2004, new VA regulations establishing 
the criteria for adjudicating claims under the provisions of 
38 U.S.C.A. § 1151 (West 2002 and Supp. 2006) filed on or 
after October 1, 1997 went into effect.  See 38 C.F.R. § 
3.361 (2006).  The veteran's claim was received by VA in 
February 2004.  The RO has not had the opportunity to 
consider the veteran's claim under the new controlling 
criteria, nor has the appellant been informed of this 
particular regulation.  The Board parenthetically observes 
that as part of an October 2004 statement of the case (SOC) 
the veteran was provided notice of 38 C.F.R. § 3.800.  This 
regulation applies to claims received by VA before October 1, 
1997.  

Accordingly, to ensure due process, the case is REMANDED for 
the following action:

1.  In accordance with 38 U.S.C.A. § 5103 
(West 2002), the RO must notify the 
veteran of the provisions of 38 C.F.R. 
§ 3.361 and offer him an opportunity to 
respond to that notice.

2.  Thereafter, the RO should readjudicate 
the issue on appeal in light of 38 C.F.R. 
§ 3.361.  If the benefit sought on appeal 
is not granted in full, the RO must issue 
a supplemental statement of the case 
(SSOC) addressing the new criteria for 
evaluating claims for benefits under 38 
U.S.C.A. § 1151 filed after October 1, 
1997.  See 38 C.F.R. § 3.361.  The RO 
should provide the appellant and his 
representative an opportunity to respond.  
The RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky  
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006). 


